Exhibit 10.3

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Settlement Agreement and General Release of all Claims (“Agreement”) is
entered into on December 30, 2007 (the “Effective Date”) by and between:

 

Etelos Incorporated (“Etelos”) a Washington corporation with its principal
offices at 1900 O’Farrell Street Suite 320, San Mateo, CA  94403,

 

and the following natural persons:

 

Selma and Daniel A. Kolke, husband and wife
21717 S.E. Petrovitsky
Maple Valley, WA 98038

 

Robyn and Daniel J. A. Kolke, husband and wife
45908 S.E. Edgewick Road
North Bend, WA  98045

 

Kristin and Desmond D. Kolke, husband and wife
22604 S.E. 392d Street
Enumclaw, WA  98022

 

And

 

Crystal and Raymond D. Kolke, husband and wife
2212 Camas Circle SE
Renton, WA  98055

 

(sometimes collectively ‘the Kolke Family”)

 

(separately a “Party” or collectively, “the Parties”).

 

RECITALS

 

A.                                   Etelos was founded by members of the Kolke
Family in May 1999.

 

B.                                     From time to time since May 1999, members
of the Kolke Family made loans to Etelos (the “Loans”) in various amounts and
forms.

 

C.                                     From time to time until the present,
Etelos has made certain payments on the Loans.

 

D.                                    The Loans have balances owed to certain
members of the Kolke Family.

 

E.                                      The Parties have resolved the balances
owed to each member of the Kolke Family and wish to provide for the payment of
these balances as provided in this Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants in this Agreement it is agreed as
follows:

 

1.                                       The balances owed to each member of the
Kolke Family on the Loans as of the Effective Date are set forth in Exhibit A.

 

1

--------------------------------------------------------------------------------


 

2.                                       Etelos will pay the balances owed by
execution and delivery of the Promissory Notes attached as Exhibits B1, B2, and
B3 (the “Notes”).

 

3.                                       The members of the Kolke Family accept
the Notes in full and final payment of the Loans.

 

4.                                       Any third party obligations incurred by
any member of the Kolke Family in connection with the Loans, including any
transactions between members of the Kolke Family, are and shall remain the sole
responsibility of the affected members of the Kolke Family.

 

5.                                       The affected member(s) of the Kolke
Family will defend and hold harmless Etelos from any such third party claims,
and will pay the costs, damages, and reasonable attorneys fees attributable to
any such claims that are finally awarded against Etelos or agreed to by the
affected member(s) of the Kolke Family in settlement, provided that Etelos
(a) promptly notifies the affected member(s) of the Kolke Family of such claims,
(b) grants control of defense and settlement to the affected member(s) of the
Kolke Family, and (c) provides all assistance, information, and authority
required for the defense and settlement of such claims.

 

6.                                       The members of the Kolke Family,
individually and each for their own part, represent and warrant to Etelos that
they are signing this Agreement voluntarily and with a full understanding of and
agreement with all its terms.

 

7.                                       Each member of the Kolke Family agrees
to waive and release all claims relating to the Loans, known and unknown,
suspected or unsuspected, which any of them has or might otherwise have had
against Etelos, on behalf of itself and its parents, subsidiaries, and related
entities, past and present officers, directors, shareholders, executives,
managers, supervisors, insurers, attorneys, indemnities, agents, successors, and
assigns (collectively, “the Released Parties”), arising prior to the Effective
Date.

 

8.                                       Etelos, on behalf of itself and its
parents, subsidiaries, and related entities, past and present officers,
directors, shareholders, executives, managers, supervisors, insurers, attorneys,
indemnities, agents, successors, and assigns (hereinafter collectively referred
to as “the Etelos Parties”), agrees to waive and release all claims relating to
the Loans, known and unknown, suspected or unsuspected, which they have or might
otherwise have had against any member of the Kolke Family arising prior to the
Effective Date, unless it is determined by a tribunal of competent jurisdiction
that such claim is a proximate result of gross negligence or fraudulent
misrepresentation by a member of the Kolke Family.

 

9.                                       It is expressly understood and agreed
that the releases given in Sections 7 and 8 of this Agreement are applicable
only to the Loans and are not intended in any way to apply to the Notes or to
any other interests, including shares, options, other instruments, or
employment, which any member of the Kolke Family has or may have in or in
relation to Etelos.

 

2

--------------------------------------------------------------------------------


 

10.                                 It is further understood and agreed that as
a condition of this Agreement, all rights under Section 1542 of the Civil Code
of the State of California are expressly waived by the Parties. Such
Section reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Thus, for the purpose of implementing a full and complete mutual release and
discharge of the Parties, the Parties expressly acknowledge that this Agreement
is intended to include and does include in its effect, without limitation, all
claims which either Party does not know or suspect to exist in his or her favor
against the other Party at the time of execution of this Agreement, and that
this Agreement expressly contemplates the extinguishment of all such claims.

 


11.                                 EACH MEMBER OF THE KOLKE FAMILY AGREES THAT
THEY WILL NOT:


 


A.                                       PROSECUTE, OR ALLOW TO BE PROSECUTED ON
THEIR BEHALF, IN ANY ADMINISTRATIVE AGENCY, WHETHER STATE OR FEDERAL, OR IN ANY
COURT, WHETHER STATE OR FEDERAL, ANY CLAIM OR DEMAND OF ANY TYPE RELATED TO THE
LOANS, IT BEING THE INTENTION OF THE PARTIES THAT WITH THE EXECUTION OF THIS
AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THE NOTES, THE RELEASED PARTIES WILL
BE ABSOLUTELY, UNCONDITIONALLY AND FOREVER DISCHARGED OF AND FROM ALL
OBLIGATIONS TO OR ON BEHALF OF THE KOLKE FAMILY RELATED IN ANY WAY TO LOANS; OR


 

b.                                      Issue any communication, written or
otherwise, that disparages, criticizes or otherwise reflects adversely or
encourages any adverse action against Etelos or the Released Parties except if
testifying truthfully under oath pursuant to subpoena or otherwise.

 

12.                                 This Agreement may not be changed orally,
and no modification, amendment or waiver of any provision of this Agreement or
any future representation, promise or condition in connection with its subject
matter, shall be binding upon any Party unless made in writing and signed by
such Party.

 

13.                                 No member of the Kolke Family will have the
right to assign any of their rights or obligations this Agreement, except to
another member of the Kolke Family, without the prior written consent of Etelos.
Except as otherwise provided, any such attempt to assign a right or obligation
under this Agreement without such consent will be null and void. Etelos may
assign or transfer any of its rights or obligations under this Agreement upon
written notice to all members of the Kolke Family.

 

14.                                 This Agreement will be governed by and
construed in accordance with the laws of the State of California without
reference to its conflict of laws principles. Any legal action or proceeding
arising will be brought exclusively in the federal or state courts of San Mateo
County California.

 

15.                                 If for any reason a tribunal of competent
jurisdiction finds any provision of this Agreement invalid or unenforceable,
then that provision of this Agreement shall be enforced to the maximum extent
permissible and the other provisions of this Agreement shall remain in full
force and effect.

 

16.                                 The failure by any Party to enforce any
provision of this Agreement will not constitute a waiver of future enforcement
of that or any other provision.

 

3

--------------------------------------------------------------------------------


 

17.                                 All notices, demands or consents required or
permitted shall be in writing. Notice shall be considered effective on the
earlier of actual receipt or:  (a) the day following transmission if sent
electronically followed by written confirmation; or (b) one day (two days for
international addresses) after posting when sent via a commercial express
courier. Notice shall be sent to the address for each Party set forth on the
first page of this Agreement, or at such other address as shall be given by
either Party to the other in writing. Notices to Etelos shall be addressed to
the attention of “General Counsel” at the address listed above or as amended.

 

18.                                 This Agreement has been authorized by all
necessary corporate action on the part of Etelos and, except as otherwise
provided in the Notes, contains the entire agreement between the Parties and
supersedes any and all prior and contemporaneous oral and written agreements
with regard to the Loans.

 

19.                                 This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.

 

20.                                 This Agreement shall benefit and is binding
upon the Parties and their respective heirs and permitted successors and
assigns.

 

- signatures follow -

 

4

--------------------------------------------------------------------------------


 

WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT EFFECTIVE ON THE DATE FIRST
SET FORTH ABOVE.

 

SELMA and DANIEL A. KOLKE

 

ETELOS INCORPORATED

 

 

 

 

 

 

/s/ Daniel A. Kolke

 

By:

  /s/ Jeffrey L. Garon

 

 

Jeffrey L. Garon

 

 

President & Chief Executive Officer

/s/ Selma Kolke

 

 

 

 

 

ROBYN and DANIEL J. A. KOLKE

 

 

 

 

 

 

 

 

/s/ Robyn Kolke

 

 

 

 

 

 

 

 

/s/ Daniel J A. Kolke

 

 

 

 

 

KRISTIN and DESMOND D. KOLKE

 

 

 

 

 

/s/ Kristin Kolke

 

 

 

 

 

 

 

 

/s/ Desmond D. Kolke

 

 

 

 

 

CRYSTAL and RAYMOND D. KOLKE

 

 

 

 

 

 

 

 

/s/ Crystal Kolke

 

 

 

 

 

 

 

 

/s/ Raymond D. Kolke

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BALANCES OWED ON THE LOANS

 

Selma and Daniel A. Kolke

 

$

644,000.00

 

 

 

 

 

Robyn and Daniel J. A. Kolke

 

$

120,000.00

 

 

 

 

 

Kristin and Desmond D. Kolke

 

$

51,827.42

 

 

 

 

 

Crystal and Raymond D. Kolke

 

$

0.00

[Zero]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A1

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A2

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A3

 

9

--------------------------------------------------------------------------------